Citation Nr: 1529398	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and obsessive compulsive disorder.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to April 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the claims.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Review of the medical evidence in the claims folder reveals that the Veteran has been diagnosed with various psychiatric conditions.  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  A current diagnosis of bilateral hearing loss disability for VA purposes is not of record.

2.  The Veteran's report of being exposed to acoustic trauma during service is not credible and he has not reported that tinnitus had its onset during active duty service or within one year of his discharge from active duty service; or that he has experienced continuous symptoms of tinnitus from service to the present.

3.  There is no competent evidence of record that the Veteran's currently diagnosed psychiatric disorders are related to service; and no evidence that the Veteran was diagnosed with any psychiatric disorder within one year of his discharge from active duty service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, claimed as depression and obsessive compulsive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2012 with regard to the claims for service connection for bilateral hearing loss, tinnitus and an acquired psychiatric disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in June 2012.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and VA treatment records have been obtained and associated with the file.  The Veteran did not identify receiving any private treatment for any of his claimed disabilities.  A VA audio examination with respect to the claims for service connection for bilateral hearing loss and tinnitus was obtained in June 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no medical examination or opinion was obtained in regards to the claim for service connection for an acquired psychiatric disorder, claimed as depression and obsessive compulsive disorder.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service occurrence of psychological or psychiatric problems, no evidence of continuity of symptomatology of an acquired psychiatric disorder since discharge, and no competent evidence that the Veteran's currently diagnosed psychiatric disorders are related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, all known and available records relevant to the claims on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are also included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus, which he claims are the result of in-service exposure to acoustic trauma.  He reports that the loudest thing he has ever heard in his life was the MSO that he was required to shoot without ear protection.  The Veteran also seeks entitlement to service connection for depression and a mental condition, which he later clarified was obsessive compulsive disorder.  The Veteran has reported that he thinks obsessive compulsive disorder came about during his time in the military but that depression and anxiety came about first and then these, in combination with the psychological stress of being stationed in Germany during the Cold War, brought about his difficulty to deal with stress or anxiety, but he had to so this manifested itself into a type of obsessive compulsive disorder where he has uncontrolled psychological impulses, such as chewing the hair from his body.  The Veteran also reports that he did not have depression prior to enlistment, that he was overburdened with the rank of E-4, and that he pushed himself to the maximum to perform what he knew of as mandatory duties.  See April 2012 VA Form 21-526; April 2012 VA Form 21-4138; November 2013 VA Form 9.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, decreased hearing acuity, tinnitus/ringing in the ears, and/or any psychological or psychiatric problems.  The Veteran underwent audiometric testing in March 1987 and February 1988; neither audiogram showed a hearing loss "disability" as defined by VA regulation.  It was also noted at the time of the February 1988 audiogram that the Veteran was not routinely exposed to hazardous noise.  See DD Form 2215.  At the time of a March 1988 report of medical history, the Veteran denied ear, nose or throat trouble; hearing loss; frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  

The post-service evidence of record indicates that the Veteran has received Axis I diagnoses of alcohol dependence in complete early remission; obsessive compulsive disorder; depression, not otherwise specified (NOS); and anxiety disorder, NOS, with obsessive compulsive (OC) features.  See VA treatment records.  There is no indication that any of his diagnosed psychiatric problems are related to service.  Id.  

The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in June 2012, at which time his claims folder was reviewed.  The examiner specifically reported reviewing a March 1985 enlistment audiogram and the audiograms dated in March 1987 and February 1988, and noted that each showed hearing was within normal limits, bilaterally, and that there was no significant threshold shift.  The Veteran reported serving as a supply/quartermaster during service and being exposed to MSOs and forklifts with no use of ear protection.  He denied any pre-military occupational noise exposure and reported working as a material handler for one year after service, during which he was exposed to forklifts and press machines with ear protection worn.  The Veteran also worked one and one-half years in an aluminum foundry and did not wear ear protection.  He denied any noisy hobbies.  The Veteran reported recurrent tinnitus, which had had its onset over 10 years prior.  


On the authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
10
15
10
15
15

The test results were deemed valid for rating purposes.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner noted that the use of speech discrimination scores was appropriate.  Acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal in both ears.  The examiner diagnosed normal hearing in both ears and reported that since the Veteran's hearing was within normal limits, it was not necessary to discuss etiology.  It was the examiner's opinion that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale was that no hearing loss was incurred as a result of military service and there is no documentation of tinnitus in the service treatment records.  

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this case, there is no post-service evidence that the Veteran has hearing loss "disability" as defined by VA regulation.  See 38 C.F.R. § 3.385.  Rather, the June 2012 VA audio examination results specifically showed that he did not have a hearing loss "disability" as defined by VA regulation.  There is also no evidence the Veteran exhibited a hearing loss "disability" per VA regulation within one year of his April 1988 discharge from active duty service.  For these reasons, service connection for bilateral hearing loss must be denied on both a direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence of record is also against the claim for service connection for tinnitus.  As an initial matter, there is no evidence the Veteran was seen in service with complaints related to tinnitus or ringing in his ears.  In addition, the Board does not find the Veteran's report of exposure to acoustic trauma in service to be credible, as the DD Form 2215 indicates that he was not routinely exposed to hazardous noise.  Moreover, the Veteran has not reported that tinnitus had its onset during active duty service or within one year of his discharge from active duty service (rather, he reported at the time of the June 2012 DBQ that its onset was over 10 years prior, without giving a specific date) or that he has experienced continuous symptoms of tinnitus from service to the present.  In addition, the June 2012 VA examiner provided an opinion that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In light of the foregoing, service connection for tinnitus is not warranted on either a direct or presumptive basis and the claim must be denied.  Id.  

Lastly, the preponderance of the evidence of record is also against the claim for service connection for an acquired psychiatric disorder, claimed as depression and obsessive compulsive disorder.  There is no evidence the Veteran was seen in service with complaints related to problems with his psychiatric or psychological functioning, and he specifically denied frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort at the time of a March 1988 report of medical history.  The Board acknowledges the Veteran's assertion that he experienced depression and anxiety during service, which led to the development of obsessive compulsive disorder.  As a lay person without the appropriate medical training and expertise, however, the Veteran is simply is not competent to provide a probative opinion that he had depression and/or obsessive compulsive disorder during service, or that any of his currently diagnosed conditions are related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, and as noted above, there is no indication in the post-service medical evidence of record that any of the Veteran's currently diagnosed psychiatric problems are related to service.  In the absence of any competent evidence that the Veteran has an acquired psychiatric disorder, to include depression and obsessive compulsive disorder, as a result of service, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  Service connection for an acquired psychiatric disorder is also not warranted on a presumptive basis in the absence of evidence that the Veteran was diagnosed with any psychiatric disorder within one year of his April 1988 discharge from active duty service.  38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder, claimed as depression and obsessive compulsive disorder, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


